Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 1 of 62




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO:


  ADAMO ACCIUS, JEAN ALTIDOR,
  ROMENA CEUS, CARYL JOSEPH,
  VANESSA JOSEPH, ERILES MAXEAN,
  WILLY SAINTIL, KERLANDE THELEMERQUE,
  WILFRED SAINT LOUIS, JEAN EMMANUEL
  PIERRE-LOUIS, RUTH PAUL,
  TAMARA TOUSSAINT, ASSADE VEDRINE,
  SARAPHINA PIERRE ANDRE,
  JIMMY PETIT-FRERE, EVENS HILAIRE, and
  ERNST VIRGILE,

         Plaintiffs,

  vs.

  SP PLUS CORPORATION
  a Foreign Profit Corporation, and
  BAGGAGE AIRLINE GUEST SERVICES, INC.
  a Florida Corporation d/b/a BAGS,

        Defendants.
  _____________________________________/

                                           COMPLAINT

         Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

  VANESSA JOSEPH, ERILES MAXEAN, WILLY SAINTIL, KERLANDE THELEMERQUE,

  WILFRED SAINT LOUIS, JEAN EMMANUEL PIERRE-LOUIS, RUTH PAUL, TAMARA

  TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE, JIMMY PETIT-FRERE,

  EVENS HILAIRE, and ERNST VIRGILE (collectively “Plaintiffs”), by and through the

  undersigned counsel, hereby sues Defendant, SP PLUS CORPORATION, and BAGGAGE

  AIRLINE GUEST SERVICES, INC. d/b/a BAGS (hereinafter “BAGS”), (hereinafter referred to

  collectively as “Defendants”), and in support aver as follows:
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 2 of 62




                                PARTIES, JURISDICTION & VENUE

  1.    Plaintiff, ADAMO ACCIUS, is sui juris and a resident of Miami-Dade County, Florida,

        and the Southern District of Florida for the United States District Court.

  2.    Plaintiff, JEAN ALTIDOR, is sui juris and a resident of Miami-Dade County, Florida, and

        the Southern District of Florida for the United States District Court.

  3.    Plaintiff, ROMENA CEUS, is sui juris and a resident of Miami-Dade County, Florida, and

        the Southern District of Florida for the United States District Court.

  4.    Plaintiff, CARYL JOSEPH, is sui juris and a resident of Palm Beach County, Florida, and

        the Southern District of Florida for the United States District Court.

  5.    Plaintiff, VANESSA JOSEPH, is sui juris and a resident of Miami-Dade County, Florida,

        and the Southern District of Florida for the United States District Court.

  6.    Plaintiff, ERILES MAXEAN, is sui juris and a resident of Brevard County, Florida.

  7.    Plaintiff, WILLY SAINTIL, is sui juris and a resident of Broward County, Florida, and the

        Southern District of Florida for the United States District Court.

  8.    Plaintiff, KERLANDE THELEMERQUE, is sui juris and a resident of Broward County,

        Florida, and the Southern District of Florida for the United States District Court.

  9.    Plaintiff, WILFRED SAINT LOUIS, is sui juris and a resident of Broward County, Florida,

        and the Southern District of Florida for the United States District Court.

  10.   Plaintiff, JEAN EMMANUEL PIERRE LOUIS, is sui juris and a resident of Broward

        County, Florida, and the Southern District of Florida for the United States District Court.

  11.   Plaintiff, RUTH PAUL, is sui juris and a resident of Miami-Dade County, Florida, and the

        Southern District of Florida for the United States District Court.

  12.   Plaintiff, TAMARA TOUSSAINT, is sui juris and a resident of Broward County, Florida,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 3 of 62




        and the Southern District of Florida for the United States District Court.

  13.   Plaintiff, ASSADE VEDRINE, is sui juris and a resident of Broward County, Florida, and

        the Southern District of Florida for the United States District Court.

  14.   Plaintiff, SARAPHINA PIERRE ANDRE, is sui juris and a resident of Broward County,

        Florida, and the Southern District of Florida for the United States District Court.

  15.   Plaintiff, JIMMY PETIT-FRERE, is sui juris and a resident of Gwinnett County, Georgia.

  16.   Plaintiff, EVENS HILAIRE, is sui juris and a resident of Broward County, Florida, and

        the Southern District of Florida for the United States District Court.

  17.   Plaintiff, ERNST VIRGILE, is sui juris and a resident of Broward County, Florida, and the

        Southern District of Florida for the United States District Court.

  18.    Defendant, SP PLUS CORPORATION, is a Foreign Profit Corporation, and at all material

        times relevant to this action has been authorized to do business in the State of Florida. At

        all times material hereto, SP PLUS CORPORATION has been conducting business at the

        Ft. Lauderdale-Hollywood International Airport, which is located in Broward County,

        Florida, and the Southern District of Florida.

  19.   Defendant, BAGGAGE AIRLINE GUEST SERVIES, INC., is a Florida profit

        corporation. At all times material hereto, the principal place of business of BAGGAGE

        AIRLINE GUEST SERVICES, INC. is 6751 Forum Drive, Suite 200, Orlando, Florida

        32821. At all times material hereto, BAGGAGE AIRLINE GUEST SERVICES, INC. has

        been conducting business at the Ft. Lauderdale-Hollywood International Airport, which is

        located in the Southern District of Florida for the United States District Court.

  20.   At all relevant times, Defendants have continuously employed at least fifty (50) employees.

  21.   Plaintiffs are all former employees of Defendants.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 4 of 62




  22.   Defendants controlled the fundamental aspects of Plaintiffs’ employment giving rise to the

        claims stated therein.

  23.   Defendants retained the power to hire, fire, or modify the terms and conditions of Plaintiffs’

        employment with Defendants.

  24.   At all relevant times, Defendants have continuously been an employer engaged in an

        industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

        2000e(b), (g) and (h).

  25.   Defendants were a “person” and/or an “employer” pursuant to Florida Civil Rights Act of

        1992, Fla. Stat. Section 760.01, et seq. and 42 U.S.C. § 1981 since it employs fifteen or

        more employees for the applicable statutory period; and it is subject to the employment

        discrimination provisions of the applicable statute, the FCRA and 42 U.S.C. § 1981.

  26.   At all times material hereto, Defendants were an “employer” within the meaning of Florida

        Civil Rights Act of 1992, Fla. Stat. Section 760.01, et seq. and Section 42 U.S.C. §1981.

  27.   At all times material hereto, Plaintiff were an “employee” within the meaning of Florida

        Civil Rights Act of 1992, Fla. Stat. Section 760, et seq. and 42 U.S.C. §1981.

  28.   Plaintiffs were employees of Defendants, performing the duties in Broward County,

        Florida.

  29.   Plaintiffs are Black, individuals of Haitian national origin and are members of a class of

        persons protected from discrimination in their employment under Title VII, 42 U.S.C.

        §1981 and the Florida Civil Rights Act of 1992 (FCRA), Florida Statute Section 760.

  30.   At all times material to this action, Defendants were Plaintiffs’ employer as defined by

        applicable law.

  31.   This action is authorized and within the jurisdiction of this court, exclusive of interest, costs,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 5 of 62




           and attorneys’ fees.

  32.      Venue is proper in Broward County, Florida, and the Southern District of Florida, because

           all events related to Plaintiffs’ causes of action occurred exclusively within said county and

           district.

  33.      Plaintiffs previously filed a timely charge of employment discrimination with the Equal

           Employment Opportunity Commission, the agency which is responsible for investigating

           claims of employment discrimination.

  34.      All conditions precedent to the bringing and maintenance of this action have been

           performed, satisfied, or excused.

  35.      Plaintiffs have retained the undersigned law firm and is obligated to pay said firm a fee.

                                       GENERAL ALLEGATIONS

        A. The Pattern of Discrimination.

  36.      Plaintiffs work or have worked for Defendants in the capacity of a wheelchair attendant or

           as baggage handlers assisting with oversized bags and the ticket counter at Ft. Lauderdale

           International Airport.

  37.      In early 2018, Defendants hired a Hispanic employee, Karla Sanchez (“Karla”).

  38.      Karla was promoted to Operations Manager within months of being hired by Defendants,

           although she had no relevant experience in the industry.

  39.      Current Haitian employees were not offered such a management position, although several

           held many years of experience working for the company as well as relevant supervisory

           experience.

  40.      The opening for the supervisor position that Karla Sanchez holds was not made known to

           Haitian employees in order for them to apply for the position, for which they were
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 6 of 62




        qualified.

  41.   Gregory D’Amron stated to Plaintiff, Jean Pierre-Louis, that Karla was hired to get rid of

        the “cockroaches,” (referencing the Haitian employees). Gregory D’Amron was also

        referencing Haitian employees when he stated to Plaintiff, Ruth Paul, that he needed to get

        rid of the “bad apples.”

  42.   Defendants have implemented a pattern and practice of refusing to hire any more Haitian

        employees. An overwhelming majority of new hires are now Hispanic or non-Haitian

        employees.

  43.   Defendants employment practices have yielded a disparate impact upon non-Hispanic,

        Haitian employees.

  44.   On or about August or September of 2018, the company conducted a job fair with both

        Haitian and Hispanics in attendance. After the job fair, Defendants then only hired about 4

        Haitian employees and about 15-20 new Hispanic employees from the job fair.

  45.   Typically, Haitian employees are not permitted to take a break during the middle of their

        shift. When Plaintiff and other Haitian employees are permitted to take a break, they are

        sometimes made to work during the break time, resulting in unpaid, off the clock work.

  46.   Some Haitian employees who are not permitted to take a break during their shift are forced

        to take a break at the end of their shift, during which time, they are sometimes still made

        to work. Such employees are also not paid for this time.

  47.   Non-Haitian employees are permitted to take a break and are not required to work off the

        clock.

  48.   Rules pertaining to job performance were not applied uniformly for all employees. Only

        Haitian employees were immediately disciplined for such violations. Additionally, there
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 7 of 62




           was no uniform method of communication that employees could rely upon as sometimes

           rules would be posted in the office, other times in the break room, and sometimes the rules

           were not posted anywhere at all. For example, Vanessa Joseph was terminated for

           allegedly violating a new rule or policy, which was never communicated effectively to

           employees. Gregory D’Amron, Alvaro Silva, and Karla Sanchez had placed this rule in

           tiny print at the bottom of a sheet.

  49.      Haitian employees are given unfavorable working schedules such as working the night shift

           and working Sunday shifts. Additionally, since Defendants’ new discriminatory policies

           have been implemented, Haitian employees’ weekly hours were significantly reduced;

           whereas Hispanic employees received the more favorable work schedules and additional

           work hours not reflected on the schedule.

  50.      Defendants’ pattern of discrimination yielded a disparate impact upon Haitian employees

           resulting in a reduction of pay and/or reduction or absence of employment benefits and

           privileges to Haitian employees when such pay and employment benefits and privileges

           were available to non-Haitian employees. This also resulted in an adverse employment

           actions against Defendants’ Haitian employees such as the Plaintiffs in this action.

        B. Facts Pertaining to Each Individual Former or Current Employee.

                                                  ADAMO ACCIUS

  51.      Plaintiff is a Black person of Haitian descent.

  52.      Plaintiff works for Defendants as a wheelchair attendant, assisting airline passengers who

           need a wheelchair to get to and from flights at Ft. Lauderdale International Airport.

  53.      Plaintiff has noticed that since hiring Karla, Defendants has seemed to cease hiring any

           more Haitian employees. An overwhelming majority of new hires are now Hispanic.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 8 of 62




  54.   Also, as of late, job openings have not been frequently posted. Hispanic applicants are

        sought out by South Florida Regional Director, Gregory D’Amron; Manager, Alvaro Silva;

        and Karla, thus denying Haitians the opportunity to apply.

                                            JEAN ALTIDOR

  55.   Plaintiff is a Black person of Haitian descent.

  56.   Plaintiff worked for Defendants as a wheelchair attendant, assisting airline passengers who

        need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

        working primarily with Delta Airlines' customers.

  57.   Plaintiff worked for Defendants for 14 years.

  58.   New Hispanic employees were granted more working hours than Plaintiff despite his

        seniority with the company.

  59.   The policies implemented by Defendants were arbitrarily applied. For example, on one

        occasion when Plaintiff was not feeling well he sat down in a chair, Gregory D’Amron

        then told Plaintiff it was against company policy for attendants to sit where he was sitting.

        Gregory D’Amron told Plaintiff to carry the chair and follow him.

  60.   As Plaintiff followed, Gregory D’Amron shouted at Plaintiff and called him derogatory

        names based on his ethnicity and called him a “cockroach” and a “fucking Haitian,” and

        told her that “Haitians stink,” among other pejorative remarks. Gregory D’Amron sent

        Plaintiff home for the rest of the day following this incident.

  61.   The following day, Plaintiff went in to speak to Gregory D’Amron, during which time,

        Gregory D’Amron terminated Plaintiff and told him “you’re fired because you’re fucking

        Haitian.”

  62.   Plaintiff was terminated on or about September of 2018.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 9 of 62




                                            ROMENA CEUS

  63.   Plaintiff is a Black person of Haitian descent.

  64.   Plaintiff works for Defendants as a wheelchair attendant, assisting airline passengers who

        need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

        working primarily with Delta Airlines' customers.

  65.   On one occasion when Plaintiff was working in the office, Alvaro Silva came in and

        announced “I’m not hiring Haitians anymore.”

  66.   Plaintiff worked a schedule of 4 days each week before Karla Sanchez was promoted. Since

        that time, Plaintiff is given a Schedule of 3 days per week.

                                            CARYL JOSEPH

  67.   Plaintiff is a Black person of Haitian descent.

  68.   Plaintiff works for Defendants as a baggage handler, assisting airplane passengers and the

        ticket counter at Ft. Lauderdale International Airport.

  69.   Since Karla Sanchez was promoted to Supervisor, new, non-Haitian employees are given

        more hours than the senior Haitian employees. Although Plaintiff is reflected in the

        schedule to work 3-4 days any given week, at some point Gregory D’Amron started calling

        him unexpectedly on the day of his shifts to tell Plaintiff not to come in to work.

                                           ERILES MAXEAN

  70.   Plaintiff is a Black person of Haitian descent.

  71.   Plaintiff works for Defendants as a wheelchair attendant, assisting airline passengers who

        need a wheelchair to get to and from flights at Ft. Lauderdale International Airport.

  72.   Since Karla Sanchez was promoted to Supervisor, new, non-Haitian employees are given

        more hours than the senior Haitian employees. Prior to that, Plaintiff worked 5 days per
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 10 of 62




         week. Since approximately November of 2018, Plaintiff only works 4 days per week.

   73.   Plaintiff has worked for Defendants since 2011, and still, new Hispanic employees work

         the same hours that he does if not more, despite seniority priority rules.



                                             WILLY SAINTIL

   74.   Plaintiff is a Black person of Haitian descent.

   75.   Plaintiff worked for Defendants as a wheelchair attendant, assisting airline passengers who

         need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

   76.   Defendants terminated Plaintiff in August of 2018.

   77.   In the months leading up to Plaintiff’s termination, Defendants implemented a pattern and

         practice of discriminating against Haitian employees.

   78.   Plaintiff experienced that new Hispanic hires were permitted to work the same or more

         hours than him despite his having more experience than them.

   79.   Shortly after meeting with Human Resources to address Plaintiffs’ written complaint,

         Gregory D’Amron terminated Plaintiff.



                                     KERLANDE THELEMERQUE

   80.   Plaintiff is a Black person of Haitian descent.

   81.   Plaintiff worked for Defendants as a baggage handler assisting airline passengers, and at

         the ticket counter.

   82.   Gregory D’Amron terminated Plaintiff in December 2018.

   83.   When Karla Sanchez was hired as supervisor, a Hispanic employee told Plaintiff that Karla

         had been hired to “fix us,” meaning that she was hired to terminate Haitian employees.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 11 of 62




   84.   In the months leading up to Plaintiff’s termination it was apparent that Defendants had

         implemented a pattern and practice of discriminating against Haitian employees.

   85.   Plaintiff customarily worked 4 days each week so as not to conflict with his school

         schedule.

   86.   Once Karla Sanchez was hired Plaintiff was made to work at times that conflicted with his

         classes, which resulted in Alvaro Silva giving him a work schedule of one day per week

         on Saturdays.

   87.   Upon information and belief, Hispanic employees were allowed flexible and

         accommodating work schedules.

   88.   Around late 2018, Plaintiff called in to work sick. The following day, Gregory D’Amron

         gave Plaintiff a “final warning” for not showing up to work and calling in even though

         Plaintiff did call in to inform his manager at the time, Daniel.

   89.   Around December of 2018, or approximately a month after Plaintiff received the “verbal

         warning,” Plaintiff asked Karla Sanchez to leave work early to take an exam.

   90.   Karla Sanchez did not allow Plaintiff to leave early, but Alvaro Silva allowed Plaintiff to

         do so.

   91.   The following day, Plaintiff met with Karla Sanchez and Gregory D’Amron, Gregory

         D’Amron spoke down to Plaintiff and demanded he answer in “yes” or “no” answers. After

         Plaintiff questioned Gregory D’Amron’s demeanor, Plaintiff was terminated and

         Defendants contacted a police officer to tell Plaintiff to leave the airport.

                                         WILFRED SAINT LOUIS

   92.   Plaintiff is a Black person of Haitian descent.

   93.   Plaintiff worked for Defendants as a wheelchair attendant, assisting airline passengers who
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 12 of 62




          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

          working primarily with Delta Airlines' customers.



                                         JEAN E. PIERRE-LOUIS

   94.    Plaintiff is a Black person of Haitian descent.

   95.    Plaintiff worked for Defendant as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

          primarily for Delta Airlines’ customers.

                                                RUTH PAUL

   96.    Plaintiff is a Black person of Haitian descent.

   97.    Plaintiff works for Defendants as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

   98.    Plaintiff is frequently told by Hispanic employees not to speak Creole although they are

          permitted to speak Spanish amongst each other.

   99.    Plaintiff has worked for the company for nearly three years as a team leader and filling in

          for supervisors at various times.

   100.   Despite Plaintiff’s experience, Gregory D’Amron told her that she was not qualified to be

          a supervisor during an interview on or about November of 2018.

   101.   Defendants have expressly stated the intention to not hire anymore Haitian employees.

   102.   Plaintiff spoke to a Haitian woman named Janet who told her that Alvaro Silva told her

          that he was not hiring Haitian employees. Immediately thereafter, Alvaro Silva hired two

          Hispanic employees.

   103.   Defendants then hired a non-Haitian supervisor, Katrina Garcia, an outside hire, without
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 13 of 62




          even an interview. Katrina Garcia was inexperienced and was hired because she is a friend

          of Karla Sanchez.

                                          TAMARA TOUSSAINT

   104.   Plaintiff is a Black person of Haitian descent.

   105.   Plaintiff has worked for Defendants for eight (8) years.

   106.   Plaintiff works for Defendants as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

   107.   Plaintiff typically worked a full-time schedule of 40 hours per week. Plaintiff is now forced

          to work a reduced work schedule of about 28 hours per week as Alvaro Silva and Karla

          Sanchez call the new Hispanic employees to give them additional hours that do not appear

          on the work schedule.

   108.   Plaintiff has also been forced to take mandatory 30-minute breaks, during which time she

          is forced to work nonetheless. Thus, Plaintiff is forced to work off the clock during her

          break time.

   109.   Plaintiff has been told by Hispanic employees at work not to speak Creole when they hear

          her speaking it.

   110.   Hispanic employees nonetheless communicate in Spanish with Karla Sanchez and Alvaro

          Silva without reservation.

   111.   Defendants implemented a policy of not hiring any additional Haitian employees.

   112.   A Haitian woman named “Mensi” sought employment with Defendants; she later told

          Plaintiff and Ruth Paul that Alvaro Silva told her that he “is not hiring Haitians.”

   113.   Since hiring Karla Sanchez, Defendants rarely posts open positions. Instead, Alvaro Silva

          and Karla Sanchez sought out Hispanic applicants without opening the positions to the
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 14 of 62




          general public so that Haitians do not have the opportunity to apply.

   114.   After the Plaintiffs’ written complaints to Defendants in 2018, Plaintiff has faced

          retaliatory treatment by Karla Sanchez. For example, Karla made up a false story that

          Plaintiff had been 10 minutes late in picking up passengers from a flight when in fact

          Plaintiff was the first wheelchair attendant to arrive at the flight to assist the passenger.

          Karla Sanchez prepared a written report of the false story and added several past instances

          that were unrelated to the instant false story. Ruth Paul had witnessed that Plaintiff did

          assist the passenger at the appropriate time. When Plaintiff met with Karla Sanchez and

          Alvaro Silva to discuss the written report, Karla Sanchez stated that she would be included

          as the main witness and that she would not even speak to Ruth Paul, whom was actually

          present at the time of the alleged incident. Plaintiff was nonetheless forced to sign the

          written report and when she cried about having to do so, Karla Sanchez disgracefully

          laughed at her and mocked Plaintiff.



                                             ASSADE VEDRINE

   115.   Plaintiff is a Black person of Haitian descent.

   116.   Plaintiff works for Defendants as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

          primarily for Delta Airlines’ customers.

   117.   Defendants have told some Creole speaking employees not to speak Creole while working

          for Defendants.

   118.   Plaintiff in particular, was frequently told by Hispanic employees not to speak Creole and

          to speak English instead; Spanish speaking employees were permitted to communicate with
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 15 of 62




          Alvaro Silva in Spanish.

   119.   Plaintiff was told by a Haitian man seeking employment with the company that Alvaro

          Silva told him that he is not hiring anymore Haitian employees.

   120.   Plaintiff’s schedule has also been adversely impacted since the company started hiring

          predominately Hispanic employees. Whereas Plaintiff was given a full-time schedule of 40

          hours per week, his schedule was reduced to only 26-28 hours per week.

   121.   Plaintiff was terminated on or about May 17, 2019.

   122.   Defendants did not terminate all employees that serviced Delta Airlines’ customers such

          as Hispanic employees with less seniority than Plaintiff.

                                      SARAPHINA PIERRE ANDRE

   123.   Plaintiff is a Black person of Haitian descent.

   124.   Plaintiff works for Defendants as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport.

   125.   Plaintiff noticed that Haitian employees would be criticized for taking time off and would

          be threatened with termination for requesting to take time off.

   126.   Upon information and belief, no such actions were taken against non-Haitian employees.

   127.   Plaintiff requested time off on or about September of 2018, for three days’ vacation in

          December to celebrate her birthday. Plaintiff’s request was denied by Alvaro Silva who

          told Plaintiff that he was simply too busy.

   128.   Plaintiff attempted again in November of 2018 to receive time off for her birthday in

          December, and Alvaro Silva told her no and hung up the phone.

                                          JIMMY PETIT-FRERE

   129.   Plaintiff is a Black person of Haitian descent.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 16 of 62




   130.   Plaintiff worked for Defendants as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport.

   131.   Plaintiff was told by a prospective Haitian employee, that Alvaro Silva refused to hire

          him because he was not hiring anymore Haitian employees.

   132.   The number of hours distributed amongst the employees was customarily based upon

          seniority. Since Karla Sanchez was hired, newer, non-Haitian employees received more

          hours than the more senior, Haitian employees.

   133.   Upon information and belief, Alvaro Silva is giving the Haitian employees so few hours

          with the intention that these employees will be forced to resign, as has been the case with

          Plaintiff and other Haitian employees.

   134.   Plaintiff was also personally required to work off the clock during his break.

   135.   Plaintiff was threatened by Karla Sanchez with written warnings if he refused to work

          during his breaks.

   136.   Plaintiff was forced to resign from his employment due to such discriminatory treatment

          by Defendants.

                                              EVENS HILAIRE

   137.   Plaintiff is a Black person of Haitian descent.

   138.   Plaintiff worked for Defendants as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

          primarily for Delta Airlines’ customers. Plaintiff also worked as a baggage handler for

          Defendant.

   139.   Plaintiff worked for Defendants as wheel chair attendant from on or about August 2011 to

          December 2018.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 17 of 62




   140.   Plaintiff was promoted to night supervisor on or about December of 2018, after undergoing

          two interviews for the position.

   141.   Plaintiff only came to find out about the opening for the supervisor position because it was

          posted online. However, Alvaro Silva asked new Hispanic employees to apply for the

          position, but did not ask any of the Haitian employees to apply for the position.

   142.   Upon information and belief, non-Haitian applicants have accepted supervisor positions

          without undergoing an interview. For example, Katrina Garcia, an outside hire, came into

          the supervisor position without an interview.

                                              ERNST VIRGILE

   143.   Plaintiff is a Black person of Haitian descent.

   144.   Plaintiff worked for Defendants as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport,

          primarily for Delta Airlines’ customers.

   145.   In early 2018, a Haitian man tried to apply for a position and told Plaintiff that Alvaro Silva

          refused to hire him because Defendant does not hire Haitians anymore.

   146.   Plaintiff complained to Alvaro Silva and Gregory D’Amron via email regarding the

          discrimination against Haitian employees including himself. Plaintiff sent emails to Alvaro

          Silva and Gregory D’Amron on May 27, 2018, and again on June 4, 2018 regarding Karla

          Sanchez’s mistreatment of Plaintiff.

   147.   After Plaintiff sent such emails, Karla Sanchez told Plaintiff “you are not the only one that

          can write emails,” thus causing Plaintiff to feel targeted.

   148.   Plaintiff ultimately resigned due to the ongoing discrimination policy, the hostile work

          environment and the practices of Defendants.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 18 of 62




                                              VANESSA JOSEPH

   149.   Plaintiff worked for Defendant as a wheelchair attendant, assisting airline passengers who

          need a wheelchair to get to and from flights at Ft. Lauderdale International Airport.

   150.   In June of 2018, Plaintiff along with other employees arrived at an inbound flight to assist

          passengers to exit a plane; this left some employees including Plaintiff without a passenger

          to assist. Thus, Plaintiff left the flight without a passenger.

   151.   Plaintiff was not then aware of a new rule or policy that had been printed at the bottom of

          a paper in tiny font which was neither readily nor apparently visible.

   152.   The new policy printed on the page was that employees must remain at the gate until the

          plane is boarded with a new flight. The new rule or policy had never before been

          communicated to Plaintiff. Plaintiff only learned of this new rule after receiving a text

          message from Karla.

   153.   The same week of this incident, Plaintiff met with Gregory D’Amron, Alvaro Silva, and

          Daniel Hernandez (a manager). They stated to Plaintiff that she was terminated but did not

          provide a reason for her termination, and refused to provide one.

   154.   Plaintiff then contacted Human Resources requesting an explanation for her termination;

          Human Resources did not provide Plaintiff with a reason.

   155.   Plaintiff was thus effectively terminated on or about June of 2018.



      C. The Complaints of Discrimination

   156.   Named Plaintiffs, along with other Haitian employees, lodged a written complaint with

          the Defendants on or about July 2018.

   157.   Human Resources met with those who lodged said complaint on or about July 31, 2018;
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 19 of 62




          however, none of the Defendants’ discriminatory practices changed.

   158.   A follow up letter restating these concerns was sent to the Defendants on or about August

          13, 2018, and Plaintiffs’ concerns remained unaddressed.

   159.   Defendants’ only remedial actions were taken in an attempt to mask the prevailing and still

          ongoing discrimination of Haitian employees. For example, after the complaints, it appears

          on the schedule that Haitian and Hispanic employees were receiving similar hours.

          However, Alvaro, Silva (and other supervisors) offered Hispanic employees extra hours

          which do not appear on the schedule. Therefore, the discriminatory practices still remain.

   160.   Since Plaintiffs’ complaints, Defendants’ managers continue to tell the Haitian employees

          that if they do not like something they should just quit.

                                           COUNT I
    National Origin Discrimination in Violation the FCRA against SP PLUS CORPORATION

   161.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES        MAXEAN,     WILLY       SAINTIL,     KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   162.   Plaintiffs re-adopts each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   163.   Plaintiffs are members of a protected class under the FCRA.

   164.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiffs

          because of Plaintiffs’ national origin and subjected the Plaintiffs to animosity based on

          national origin.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 20 of 62




   165.   Such discrimination was based upon the Plaintiffs’ national origin in that Plaintiffs would

          not have been the object of discrimination but for the fact that Plaintiffs are of Haitian

          national origin.

   166.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of national origin was unlawful but acted in reckless disregard of the law.

   167.   At all times material hereto, the employees exhibiting discriminatory conduct towards

          Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs’

          employment with the Defendant.

   168.   Defendant retained all employees who exhibited discriminatory conduct toward the

          Plaintiffs and did so despite the knowledge of said employees engaging in discriminatory

          actions.

   169.   As a result of Defendant’s’ actions, as alleged herein, Plaintiffs have been deprived of

          rights, have been exposed to ridicule and embarrassment, and have suffered emotional

          distress and damage.

   170.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under state law.

   171.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs’ statutorily protected rights, thus

          entitling Plaintiffs to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 21 of 62




          action in the future.

   172.   Plaintiffs have suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

              A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

                  intentionally, and with reckless disregard for Plaintiffs’ rights;

              B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                  the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiff the costs of this action, together with a reasonable attorney fee; and

              F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                  circumstances.



                                            COUNT II
          Color Discrimination in Violation the FCRA against SP PLUS CORPORATION

   173.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES      MAXEAN,        WILLY       SAINTIL,    KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 22 of 62




          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   174.   Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   175.   Plaintiffs are members of a protected class under the FCRA.

   176.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiffs

          because of Plaintiffs’ color and subjected the Plaintiffs to animosity based on color.

   177.   Such discrimination was based upon the Plaintiff’s color in that Plaintiff would not have

          been the object of discrimination but for the fact that Plaintiff are Black.

   178.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of national origin was unlawful but acted in reckless disregard of the law.

   179.   At all times material hereto, the employees exhibiting discriminatory conduct towards

          Plaintiffs possessed the authority to affect the terms, conditions, and privileges of

          Plaintiffs’ employment with the Defendant.

   180.   Defendant retained all employees who exhibited discriminatory conduct toward the

          Plaintiffs and did so despite the knowledge of said employees engaging in discriminatory

          actions.

   181.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   182.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 23 of 62




          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under state law.

   183.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs’ statutorily protected rights, thus

          entitling Plaintiffs to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future.

   184.   Plaintiffs have suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

              A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

                  intentionally, and with reckless disregard for Plaintiffs’ rights;

              B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                  the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiffs the costs of this action, together with a reasonable attorney fee;

                  and
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 24 of 62




               F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                   circumstances.



                                            COUNT III
          Race Discrimination in Violation of the FCRA against SP PLUS CORPORATION

   185.    Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

           VANESSA        JOSEPH,      ERILES        MAXEAN,      WILLY      SAINTIL,      KERLANDE

           THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

           TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

           JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

           allege as follows:

   186.    Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1 - 160 of this

           complaint as if set out in full herein.

   187.    At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act

           of 1992 Florida Statutes Section 760.10 which in its relevant section states it is an unlawful

           employment practice for an employer to discriminate or discharge or otherwise to

           discriminate against any individual with respect to compensation, terms, conditions, or

           privileges of employment, because of such individual’s race, color, or national origin.

   188.    The applicable statute, FCRA, prohibits an employer from making employment decisions,

           or from taking any personnel action, affecting the terms, conditions, and privileges of one's

           employment, based upon race considerations or reasons.

   189.    Plaintiffs are Black Haitian individuals and Plaintiffs possessed the requisite

           qualifications and skills to perform the position with Defendant.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 25 of 62




   190.   Plaintiffs were subjected to disparate treatment in the workplace, in that similarly-situated,

          non-Black Haitian employees were allowed better work opportunities.

   191.   Plaintiffs faced adverse employment actions and/or were terminated as a result of their

          race and the reasons given by Defendants, if any, for any adverse employment actions,

          including termination, are mere pretext for illegal discrimination.

   192.   As a direct and proximate result of the Defendant’s unlawful acts, Plaintiffs have suffered

          great and irreparable economic harm and other associated losses such as emotional

          distress, humiliation, embarrassment, and economic losses.

   193.   Moreover, as a further result of the Defendant’s unlawful race-based discriminatory

          conduct, the Plaintiffs have been compelled to file this action and he has incurred the costs

          of litigation.

   194.   Plaintiffs were qualified for their positions with Defendant.

   195.   Defendant violated the Florida Civil Rights Act of 1992 (FCRA) by discriminating against

          Plaintiffs because of race in the terms, conditions, and privileges of employment.

   196.   Defendant retaliated against Plaintiffs after complaints of race discrimination and failed to

          address complaints of discrimination.

   197.   The Defendant’s actions were malicious and recklessly indifferent to the Plaintiffs’ rights

          pursuant to Florida Statute Section 760, protecting a person from discrimination because

          of race and national origin.

   198.   The aforementioned actions of Defendant’s were done wantonly, willfully, maliciously,

          and with reckless disregard of the consequences of such actions.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 26 of 62




              intentionally, and with reckless disregard for Plaintiffs’ rights;

          B. Enter an award against Defendant and award Plaintiffs compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          C. Require Defendant to place Plaintiffs to their original positions at the rate of pay and

              with the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

              by Defendant, or in lieu of reinstatement;

          D. Award Plaintiffs the costs of this action, together with a reasonable attorneys' fees; and

              Grant Plaintiffs such additional relief as the Court deems just and proper under the

              circumstances.



                                             COUNT IV
             Retaliation in Violation of the FCRA against SP PLUS CORPORATION

   199.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES        MAXEAN,      WILLY       SAINTIL,    KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   200.   Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   201.   Plaintiffs are members of a protected class under the FCRA.

   202.   By the conduct describe above, Defendant retaliated against Plaintiffs for exercising rights

          protected under the FCRA.

   203.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 27 of 62




          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of Plaintiffs’ race national origin and/or color was unlawful but acted in

          reckless disregard of the law.

   204.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          been exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   205.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under state law.

   206.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs’ statutorily protected rights, thus

          entitling Plaintiffs to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future. Plaintiffs suffered and will continue to suffer both irreparable injury

          and compensable damages as a result of Defendant’s discriminatory practices unless and

          until this Honorable Court grants relief.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

             intentionally, and with reckless disregard for Plaintiff’s rights;

          B. Enter an award against Defendant and award Plaintiffs compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

          C. Require Defendant to place Plaintiffs to their original position at the rate of pay and

             with the full benefits Plaintiffs would have had Plaintiffs not been discriminated against
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 28 of 62




             by Defendant, or in lieu of reinstatement;

          D. Award Plaintiffs the costs of this action, together with a reasonable attorneys' fees; and

             Grant Plaintiffs such additional relief as the Court deems just and proper under the

             circumstances.



                                               COUNT V
    National Origin Discrimination in Violation of Title VII against SP PLUS CORPORATION

   207.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES      MAXEAN,        WILLY       SAINTIL,      KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   208.   Plaintiffs pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges

          as set forth herein paragraphs 1 - 160 of this complaint as if set out in full herein.

   209.   At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

          1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice

          for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

          discriminate against any individual with respect to his compensation, terms, conditions, or

          privileges of employment, because of such individual's race, color, religion, sex, or

          national origin; or (2) to limit, segregate, or classify his employees or applicants for

          employment in any way which would deprive or tend to deprive any individual of

          employment opportunities or otherwise adversely affect his status as an employee,

          because of such individual's race, color, religion, sex, or national origin.”
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 29 of 62




   210.   Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ national

          origin; Plaintiffs are Black Haitian.

   211.   The Plaintiffs were subjected to disparate treatment in the work place, in that similarly

          situated, non-Black Haitian employees were allowed better work opportunities by not

          being subjected to unfair treatment.

   212.   At the time of this treatment from employment, the Plaintiffs did perform essential

          functions assigned to them by Defendant in a satisfactory manner.

   213.   The Plaintiffs were qualified for the position apart from their apparent race.

   214.   The Plaintiffs were discriminated against by their managers because of their race.

   215.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

          of Title VII of the Civil Rights Act of 1964, as amended.

   216.   The failure of Defendant to adhere to the mandates of the Act was willful and its

          violations of the provisions of the Act were willful.

   217.   Defendant, through its practices and policies as an employer, willfully, and with malicious

          or reckless disregard of Plaintiffs’ federally protected rights, discriminated against

          Plaintiff on account of their national origin in violation of Act with respect to its decision

          to treat Plaintiffs different from other employees.

   218.   Plaintiffs were fired by Defendant and Plaintiffs’ termination from employment was

          directly and proximately caused by the Defendants’ unjustified discrimination against

          Plaintiffs because of their national origin, in violation of the Act.

   219.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered

          serious economic losses as well as mental pain and suffering.

   220.   Any alleged nondiscriminatory reason for the termination of Plaintiffs’ employment
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 30 of 62




          asserted by Defendant is a mere pretext for the actual reason for the termination from

          employment, Plaintiffs’ national origin.

   221.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’

          rights protecting a person from discrimination due to their national origin. The

          discrimination on the basis of national origin constitutes unlawful discrimination.

   WHEREFORE, Plaintiffs respectfully request that this court order the following:

      A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all

          persons in active concert or participation with it, from engaging in any

          employment practice which discriminates on the basis of national origin.

      B. Reinstate Plaintiffs to the same position he held before the discriminatory personnel

          action, or to an equivalent position.

      C. Reinstate full fringe benefits and seniority rights to Plaintiffs.

      D. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost wages,

          benefits, including front pay, back pay with prejudgment interest and other remuneration

          for mental pain, anguish, pain and humiliation from employment termination due to

          Plaintiffs’ national origin.

      E. For a money judgment representing prejudgment interest.

      F. Award any other compensation allowed by law including punitive damages, attorney’s

          fees and further demands a trial by jury on all issues so triable.



                                                COUNT VI
          Color Discrimination in Violation of Title VII against SP PLUS CORPORATION

   222.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,         ERILES   MAXEAN,        WILLY         SAINTIL,   KERLANDE
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 31 of 62




          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   223.   Plaintiffs pursuant to Title VII, 42 U.S.C. Section 2000 (e), sue Defendant, and re-allege

          as set forth herein paragraphs 1 - 158 of this complaint as if set out in full herein.

   224.   At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

          1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice

          for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

          discriminate against any individual with respect to his compensation, terms, conditions, or

          privileges of employment, because of such individual's race, color, religion, sex, or

          national origin; or (2) to limit, segregate, or classify his employees or applicants for

          employment in any way which would deprive or tend to deprive any individual of

          employment opportunities or otherwise adversely affect his status as an employee,

          because of such individual's race, color, religion, sex, or national origin.”

   225.   Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ color;

          Plaintiffs are Black Haitian.

   226.   The Plaintiffs were subjected to disparate treatment in the work place, in that similarly

          situated, non-Black Haitian employees were allowed better work opportunities by not

          being subjected to unfair treatment.

   227.   At the time of this treatment from employment, the Plaintiffs did perform essential

          functions assigned to them by Defendant in a satisfactory manner.

   228.   The Plaintiffs were qualified for the position apart from their apparent race.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 32 of 62




   229.   The Plaintiffs were discriminated against by Defendant because of their race.

   230.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

          of Title VII of the Civil Rights Act of 1964, as amended.

   231.   The failure of Defendant to adhere to the mandates of the Act was willful and its

          violations of the provisions of the Act were willful.

   232.   Defendant, through its practices and policies as an employer, willfully, and with malicious

          or reckless disregard of Plaintiffs’ federally protected rights, discriminated against

          Plaintiffs on account of their national origin in violation of Act with respect to its decision

          to treat Plaintiffs different from other employees.

   233.   Plaintiffs were fired by Defendant and Plaintiff’s termination from employment was

          directly and proximately caused by the Defendant’s unjustified discrimination against

          Plaintiffs because of they are Black Haitian, in violation of the Act.

   234.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered

          serious economic losses as well as mental pain and suffering.

   235.   Any alleged nondiscriminatory reason for the adverse employment actions taken against

          Plaintiffs asserted by Defendant is a mere pretext for the actual reason for the termination

          from employment, Plaintiffs’ color.

   236.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’

          rights protecting a person from discrimination due to their color. The discrimination on the

          basis of color constitutes unlawful discrimination.

   WHEREFORE, Plaintiffs respectfully request that this court order the following:

      A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all

          persons in active concert or participation with it, from engaging in any
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 33 of 62




          employment practice which discriminates on the basis of national origin.

      B. Reinstate Plaintiffs to the same position he held before the discriminatory personnel

          action, or to an equivalent position.

      C. Reinstate full fringe benefits and seniority rights to Plaintiffs.

      D. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost wages,

          benefits, including front pay, back pay with prejudgment interest and other remuneration

          for mental pain, anguish, pain and humiliation from employment termination due to his

          national origin.

      E. For a money judgment representing prejudgment interest.

      F. Award any other compensation allowed by law including punitive damages, attorney’s

          fees and further demands a trial by jury on all issues so triable.

                                               COUNT VII
          Race Discrimination in Violation of Title VII against SP PLUS CORPORATION

   237.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES      MAXEAN,        WILLY         SAINTIL,    KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   238.   Plaintiffs pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-allege

          as set forth herein paragraphs 1 - 158 of this complaint as if set out in full herein.

   239.   At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

          1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice

          for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 34 of 62




          discriminate against any individual with respect to his compensation, terms, conditions, or

          privileges of employment, because of such individual's race, color, religion, sex, or

          national origin; or (2) to limit, segregate, or classify his employees or applicants for

          employment in any way which would deprive or tend to deprive any individual of

          employment opportunities or otherwise adversely affect his status as an employee,

          because of such individual's race, color, religion, sex, or national origin.”

   240.   Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ race;

          Plaintiffs are Black Haitian.

   241.   The Plaintiff was subjected to disparate treatment in the work place, in that similarly

          situated, non- Black Haitian employees were allowed better work opportunities by not

          being subjected to unfair treatment.

   242.   At the time of this treatment from employment, the Plaintiffs did perform essential

          functions assigned to them by Defendant in a satisfactory manner.

   243.   The Plaintiffs were qualified for the position apart from their apparent race.

   244.   The Plaintiffs were discriminated against by Defendant because of their race.

   245.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

          of Title VII of the Civil Rights Act of 1964, as amended.

   246.   The failure of Defendant to adhere to the mandates of the Act was willful and its

          violations of the provisions of the Act were willful.

   247.   Defendant, through its practices and policies as an employer, willfully, and with malicious

          or reckless disregard of Plaintiff’s federally protected rights, discriminated against

          Plaintiffs on account of their race in violation of Act with respect to its decision to treat

          Plaintiffs different from other employees.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 35 of 62




   248.   Plaintiffs faced adverse employment actions, including termination by Defendant and

          those actions were directly and proximately caused by the Defendant’s unjustified

          discrimination against Plaintiffs are Black Haitian, in violation of the Act.

   249.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered

          serious economic losses as well as mental pain and suffering.

   250.   Any alleged nondiscriminatory reason for the adverse employment actions, including

          termination of Plaintiffs’ employment asserted by Defendant is a mere pretext for the

          actual reason for the termination from employment, Plaintiff’s national origin.

   251.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’

          rights protecting a person from discrimination due to their national origin. The

          discrimination on the basis of national origin constitutes unlawful discrimination.

   WHEREFORE, Plaintiffs respectfully request that this court order the following:

      A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all

          persons in active concert or participation with it, from engaging in any

          employment practice which discriminates on the basis of race.

      B. Reinstate Plaintiffs to the same position he held before the discriminatory personnel

          action, or to an equivalent position.

      C. Reinstate full fringe benefits and seniority rights to Plaintiff.

      D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

          benefits, including front pay, back pay with prejudgment interest and other remuneration

          for mental pain, anguish, pain and humiliation from employment termination due to his

          race.

      E. For a money judgment representing prejudgment interest.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 36 of 62




      F. Award any other compensation allowed by law including punitive damages, attorney’s

          fees and further demands a trial by jury on all issues so triable.



                                            COUNT VIII
              Retaliation in Violation of Title VII against SP PLUS CORPORATION

   252.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES      MAXEAN,         WILLY        SAINTIL,   KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   253.   Plaintiffs re-adopt each and every general and factual allegation as stated in paragraphs 1

          - 160 of this complaint as if set out in full herein.

   254.   Plaintiffs are members of a protected class under Title VII.

   255.   By the conduct describe above, Defendant retaliated against Plaintiffs for exercising rights

          protected under the Title VII.

   256.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of Plaintiffs’ national origin was unlawful but acted in reckless disregard of

          the law.

   257.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   258.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 37 of 62




          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under federal law.

   259.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus

          entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future.

   260.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

              A. Adjudge and decree that Defendants has violated Title VII, and has done so

                  willfully, intentionally, and with reckless disregard for Plaintiffs’ rights;

              B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                  the full benefits Plaintiffs would have had Plaintiff snot been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiffs the costs of this action, together with a reasonable attorneys’ fees;

                  and
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 38 of 62




              F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                  circumstances.

                                           COUNT IX
     Race Discrimination in Violation of 42 U.S.C. § 1981 against SP PLUS CORPORATION

   261.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES        MAXEAN,     WILLY       SAINTIL,      KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   262.   Plaintiffs re-adopts each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   263.   Plaintiffs are members of a protected class under § 1981.

   264.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiffs

          because of Plaintiffs’ race and subjected the Plaintiffs to race-based animosity.

   265.   Such discrimination was based upon the Plaintiffs’ race in that Plaintiffs would not have

          been the object of discrimination but for the fact that Plaintiffs are Black Haitian.

   266.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of race was unlawful but acted in reckless disregard of the law.

   267.   At all times material hereto, the employees exhibiting discriminatory conduct towards

          Plaintiffs possessed the authority to affect the terms, conditions, and privileges of

          Plaintiffs’ employment with the Defendant.

   268.   Defendant retained all employees who exhibited discriminatory conduct toward the
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 39 of 62




          Plaintiffs and did so despite the knowledge of said employees engaging in discriminatory

          actions.

   269.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   270.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under federal law.

   271.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs’ statutorily protected rights, thus

          entitling Plaintiffs to damages in the form of compensatory damages pursuant to federal

          law, to punish the Defendant for its actions and to deter it, and others, from such action in

          the future.

   272.   Plaintiffs have suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   273.   So that Plaintiffs’ rights may be protected, Plaintiffs have retained the undersigned counsel

          who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights Attorneys

          Fee Award Act.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

              A. Adjudge and decree that Defendant has violated 42 U.S.C. § 1981, and has done so

                  willfully, intentionally, and with reckless disregard for Plaintiffs’ rights;

              B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 40 of 62




                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                  the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

                  and

              F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                  circumstances.

                                            COUNT X
   National Origin Discrimination in Violation the FCRA against BAGGAGE AIRLINE GUEST
                                        SERVICES, INC.

   274.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES        MAXEAN,     WILLY       SAINTIL,     KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   275.   Plaintiffs re-adopts each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   276.   Plaintiffs are members of a protected class under the FCRA.

   277.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiffs
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 41 of 62




          because of Plaintiffs’ national origin and subjected the Plaintiffs to animosity based on

          national origin.

   278.   Such discrimination was based upon the Plaintiffs’ national origin in that Plaintiffs would

          not have been the object of discrimination but for the fact that Plaintiffs are of Haitian

          national origin.

   279.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of national origin was unlawful but acted in reckless disregard of the law.

   280.   At all times material hereto, the employees exhibiting discriminatory conduct towards

          Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs’

          employment with the Defendant.

   281.   Defendant retained all employees who exhibited discriminatory conduct toward the

          Plaintiffs and did so despite the knowledge of said employees engaging in discriminatory

          actions.

   282.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          have been exposed to ridicule and embarrassment, and have suffered emotional distress

          and damage.

   283.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under state law.

   284.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs’ statutorily protected rights, thus
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 42 of 62




          entitling Plaintiffs to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future.

   285.   Plaintiffs have suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

              A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

                  intentionally, and with reckless disregard for Plaintiffs’ rights;

              B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                  the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiff the costs of this action, together with a reasonable attorney fee; and

              F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                  circumstances.



                                            COUNT XI
                         Color Discrimination in Violation the FCRA against
                          BAGGAGE AIRLINE GUEST SERVICES, INC.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 43 of 62




   286.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES        MAXEAN,      WILLY      SAINTIL,      KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   287.   Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   288.   Plaintiffs are members of a protected class under the FCRA.

   289.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiffs

          because of Plaintiffs’ color and subjected the Plaintiffs to animosity based on color.

   290.   Such discrimination was based upon the Plaintiff’s color in that Plaintiff would not have

          been the object of discrimination but for the fact that Plaintiff are Black.

   291.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of national origin was unlawful but acted in reckless disregard of the law.

   292.   At all times material hereto, the employees exhibiting discriminatory conduct towards

          Plaintiffs possessed the authority to affect the terms, conditions, and privileges of

          Plaintiffs’ employment with the Defendant.

   293.   Defendant retained all employees who exhibited discriminatory conduct toward the

          Plaintiffs and did so despite the knowledge of said employees engaging in discriminatory

          actions.

   294.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 44 of 62




          exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   295.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under state law.

   296.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs’ statutorily protected rights, thus

          entitling Plaintiffs to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future.

   297.   Plaintiffs have suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

              A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

                  intentionally, and with reckless disregard for Plaintiffs’ rights;

              B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                  the full benefits Plaintiffs would have had Plaintiffs not been discriminated against
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 45 of 62




                  by Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiffs the costs of this action, together with a reasonable attorney fee;

                  and

              F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                  circumstances.



                                           COUNT XII
                        Race Discrimination in Violation of the FCRA against
                          BAGGAGE AIRLINE GUEST SERVICES, INC.

   298.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES        MAXEAN,      WILLY      SAINTIL,      KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   299.   Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   300.   At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act

          of 1992 Florida Statutes Section 760.10 which in its relevant section states it is an unlawful

          employment practice for an employer to discriminate or discharge or otherwise to

          discriminate against any individual with respect to compensation, terms, conditions, or

          privileges of employment, because of such individual’s race, color, or national origin.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 46 of 62




   301.   The applicable statute, FCRA, prohibits an employer from making employment decisions,

          or from taking any personnel action, affecting the terms, conditions, and privileges of one's

          employment, based upon race considerations or reasons.

   302.   The Plaintiffs are Black Haitian individuals and Plaintiffs possessed the requisite

          qualifications and skills to perform their position with Defendant.

   303.   The Plaintiffs were subjected to disparate treatment in the workplace, in that similarly-

          situated, non-Black Haitian employees were allowed better work opportunities.

   304.   The Plaintiffs faced adverse employment actions and/or were terminated as a result of their

          race and the reasons given by Defendant, if any, for any adverse employment actions,

          including termination, are mere pretext for illegal discrimination.

   305.   As a direct and proximate result of the Defendant’s unlawful acts, Plaintiffs have suffered

          great and irreparable economic harm and other associated losses such as emotional

          distress, humiliation, embarrassment, and economic losses.

   306.   Moreover, as a further result of the Defendant’s unlawful race-based discriminatory

          conduct, the Plaintiffs have been compelled to file this action and he has incurred the costs

          of litigation.

   307.   Plaintiffs were qualified for their positions with Defendant.

   308.   Defendant violated the Florida Civil Rights Act of 1992 (FCRA) by discriminating against

          Plaintiffs because of race in the terms, conditions, and privileges of employment.

   309.   Defendant retaliated against Plaintiffs after complaints of race discrimination and failed to

          address complaints of discrimination.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 47 of 62




   310.   The Defendant’s actions were malicious and recklessly indifferent to the Plaintiffs’ rights

          pursuant to Florida Statute Section 760, protecting a person from discrimination because

          of race and national origin.

   311.   The aforementioned actions of Defendant’s were done wantonly, willfully, maliciously,

          and with reckless disregard of the consequences of such actions.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

             intentionally, and with reckless disregard for Plaintiffs’ rights;

          B. Enter an award against Defendant and award Plaintiffs compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

          C. Require Defendant to place Plaintiffs to their original positions at the rate of pay and

             with the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

             by Defendant, or in lieu of reinstatement;

          D. Award Plaintiffs the costs of this action, together with a reasonable attorneys' fees; and

             Grant Plaintiffs such additional relief as the Court deems just and proper under the

             circumstances.



                                           COUNT XIII
                           Retaliation in Violation of the FCRA against
                          BAGGAGE AIRLINE GUEST SERVICES, INC.

   312.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA       JOSEPH,      ERILES      MAXEAN,        WILLY       SAINTIL,     KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 48 of 62




          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   313.   Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   314.   Plaintiffs are members of a protected class under the FCRA.

   315.   By the conduct describe above, Defendant retaliated against Plaintiffs for exercising rights

          protected under the FCRA.

   316.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of Plaintiffs’ race, national origin and/or color was unlawful but acted in

          reckless disregard of the law.

   317.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          been exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   318.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under state law.

   319.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs’ statutorily protected rights, thus

          entitling Plaintiffs to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future. Plaintiffs suffered and will continue to suffer both irreparable injury

          and compensable damages as a result of Defendant’s discriminatory practices unless and
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 49 of 62




          until this Honorable Court grants relief.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

             intentionally, and with reckless disregard for Plaintiff’s rights;

          B. Enter an award against Defendant and award Plaintiffs compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

          C. Require Defendant to place Plaintiffs to their original position at the rate of pay and

             with the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

             by Defendant, or in lieu of reinstatement;

          D. Award Plaintiffs the costs of this action, together with a reasonable attorneys' fees; and

             Grant Plaintiffs such additional relief as the Court deems just and proper under the

             circumstances.



                                             COUNT XIV
      National Origin Discrimination in Violation of Title VII against BAGGAGE AIRLINE
                                   GUEST SERVICES, INC.

   320.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES      MAXEAN,        WILLY       SAINTIL,      KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   321.   Plaintiffs pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges

          as set forth herein paragraphs 1 - 158 of this complaint as if set out in full herein.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 50 of 62




   322.   At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

          1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice

          for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

          discriminate against any individual with respect to his compensation, terms, conditions, or

          privileges of employment, because of such individual's race, color, religion, sex, or

          national origin; or (2) to limit, segregate, or classify his employees or applicants for

          employment in any way which would deprive or tend to deprive any individual of

          employment opportunities or otherwise adversely affect his status as an employee,

          because of such individual's race, color, religion, sex, or national origin.”

   323.   Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ national

          origin; Plaintiffs are Black Haitian.

   324.   The Plaintiffs were subjected to disparate treatment in the work place, in that similarly

          situated, non-Black Haitian employees were allowed better work opportunities by not

          being subjected to unfair treatment.

   325.   At the time of this treatment from employment, the Plaintiffs did perform essential

          functions assigned to them by Defendant in a satisfactory manner.

   326.   The Plaintiffs were qualified for the position apart from their apparent race.

   327.   The Plaintiffs were discriminated against by their managers because of their race.

   328.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

          of Title VII of the Civil Rights Act of 1964, as amended.

   329.   The failure of Defendant to adhere to the mandates of the Act was willful and its

          violations of the provisions of the Act were willful.

   330.   Defendant, through its practices and policies as an employer, willfully, and with malicious
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 51 of 62




          or reckless disregard of Plaintiffs’ federally protected rights, discriminated against

          Plaintiff on account of their national origin in violation of Act with respect to its decision

          to treat Plaintiffs different from other employees.

   331.   Plaintiffs were fired by Defendant and Plaintiffs’ termination from employment was

          directly and proximately caused by the Defendants’ unjustified discrimination against

          Plaintiffs because of their national origin, in violation of the Act.

   332.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered

          serious economic losses as well as mental pain and suffering.

   333.   Any alleged nondiscriminatory reason for the termination of Plaintiffs’ employment

          asserted by Defendant is a mere pretext for the actual reason for the termination from

          employment, Plaintiffs’ national origin.

   334.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’

          rights protecting a person from discrimination due to their national origin. The

          discrimination on the basis of national origin constitutes unlawful discrimination.

   WHEREFORE, Plaintiffs respectfully request that this court order the following:

      A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all

          persons in active concert or participation with it, from engaging in any

          employment practice which discriminates on the basis of national origin.

      B. Reinstate Plaintiffs to the same position he held before the discriminatory personnel

          action, or to an equivalent position.

      C. Reinstate full fringe benefits and seniority rights to Plaintiffs.

      D. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost wages,

          benefits, including front pay, back pay with prejudgment interest and other remuneration
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 52 of 62




          for mental pain, anguish, pain and humiliation from employment termination due to

          Plaintiffs’ national origin.

      E. For a money judgment representing prejudgment interest.

      F. Award any other compensation allowed by law including punitive damages, attorney’s

          fees and further demands a trial by jury on all issues so triable.

                                           COUNT XV
                        Color Discrimination in Violation of Title VII against
                         BAGGAGE AIRLINE GUEST SERVICES, INC.

   335.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,         ERILES   MAXEAN,        WILLY         SAINTIL,    KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   336.   Plaintiffs pursuant to Title VII, 42 U.S.C. Section 2000 (e), sue Defendant, and re-allege

          as set forth herein paragraphs 1 - 158 of this complaint as if set out in full herein.

   337.   At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

          1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice

          for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

          discriminate against any individual with respect to his compensation, terms, conditions, or

          privileges of employment, because of such individual's race, color, religion, sex, or

          national origin; or (2) to limit, segregate, or classify his employees or applicants for

          employment in any way which would deprive or tend to deprive any individual of

          employment opportunities or otherwise adversely affect his status as an employee,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 53 of 62




          because of such individual's race, color, religion, sex, or national origin.”

   338.   Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ color;

          Plaintiffs are Black Haitian.

   339.   The Plaintiffs were subjected to disparate treatment in the work place, in that similarly

          situated non-Black Haitian employees were allowed better work opportunities by not being

          subjected to unfair treatment.

   340.   At the time of this treatment from employment, the Plaintiffs did perform essential

          functions assigned to them by Defendant in a satisfactory manner.

   341.   The Plaintiffs were qualified for the position apart from their apparent race.

   342.   The Plaintiffs were discriminated against by Defendant because of their color.

   343.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

          of Title VII of the Civil Rights Act of 1964, as amended.

   344.   The failure of Defendant to adhere to the mandates of the Act was willful and its

          violations of the provisions of the Act were willful.

   345.   Defendant, through its practices and policies as an employer, willfully, and with malicious

          or reckless disregard of Plaintiffs’ federally protected rights, discriminated against

          Plaintiffs on account of their color in violation of Act with respect to its decision to treat

          Plaintiffs different from other employees.

   346.   Plaintiffs were fired by Defendant and Plaintiff’s termination from employment was

          directly and proximately caused by the Defendant’s unjustified discrimination against

          Plaintiffs because of they are Black Haitian, in violation of the Act.

   347.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered

          serious economic losses as well as mental pain and suffering.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 54 of 62




   348.   Any alleged nondiscriminatory reason for the adverse employment actions taken against

          Plaintiffs asserted by Defendant is a mere pretext for the actual reason for the termination

          from employment, Plaintiffs’ color.

   349.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’

          rights protecting a person from discrimination due to their color. The discrimination on the

          basis of color constitutes unlawful discrimination.

   WHEREFORE, Plaintiffs respectfully request that this court order the following:

      A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all

          persons in active concert or participation with it, from engaging in any

          employment practice which discriminates on the basis of color.

      B. Reinstate Plaintiffs to the same position he held before the discriminatory personnel

          action, or to an equivalent position.

      C. Reinstate full fringe benefits and seniority rights to Plaintiffs.

      D. Order Defendant to make Plaintiffs whole, by compensating Plaintiffs for lost wages,

          benefits, including front pay, back pay with prejudgment interest and other remuneration

          for mental pain, anguish, pain and humiliation from employment termination due to his

          national origin.

      E. For a money judgment representing prejudgment interest.

      F. Award any other compensation allowed by law including punitive damages, attorney’s

          fees and further demands a trial by jury on all issues so triable.

                                          COUNT XVI
                        Race Discrimination in Violation of Title VII against
                         BAGGAGE AIRLINE GUEST SERVICES, INC.

   350.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 55 of 62




          VANESSA        JOSEPH,      ERILES      MAXEAN,        WILLY       SAINTIL,      KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   351.   Plaintiffs pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-allege

          as set forth herein paragraphs 1 - 158 of this complaint as if set out in full herein.

   352.   At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

          1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment practice

          for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

          discriminate against any individual with respect to his compensation, terms, conditions, or

          privileges of employment, because of such individual's race, color, religion, sex, or

          national origin; or (2) to limit, segregate, or classify his employees or applicants for

          employment in any way which would deprive or tend to deprive any individual of

          employment opportunities or otherwise adversely affect his status as an employee,

          because of such individual's race, color, religion, sex, or national origin.”

   353.   Defendant’s decision to discriminate against Plaintiffs was because of Plaintiffs’ race;

          Plaintiffs are Black Haitian.

   354.   The Plaintiff was subjected to disparate treatment in the work place, in that similarly

          situated, non- Black Haitian employees were allowed better work opportunities by not

          being subjected to unfair treatment.

   355.   At the time of this treatment from employment, the Plaintiffs did perform essential

          functions assigned to them by Defendant in a satisfactory manner.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 56 of 62




   356.   The Plaintiffs were qualified for the position apart from their apparent race.

   357.   The Plaintiffs were discriminated against by Defendant because of their race.

   358.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

          of Title VII of the Civil Rights Act of 1964, as amended.

   359.   The failure of Defendant to adhere to the mandates of the Act was willful and its

          violations of the provisions of the Act were willful.

   360.   Defendant, through its practices and policies as an employer, willfully, and with malicious

          or reckless disregard of Plaintiff’s federally protected rights, discriminated against

          Plaintiffs on account of their national origin in violation of Act with respect to its decision

          to treat Plaintiffs different from other employees.

   361.   Plaintiffs faced adverse employment actions, including termination by Defendant and

          those actions were directly and proximately caused by the Defendant’s unjustified

          discrimination against Plaintiffs are Black Haitian, in violation of the Act.

   362.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiffs suffered

          serious economic losses as well as mental pain and suffering.

   363.   Any alleged nondiscriminatory reason for the adverse employment actions, including

          termination of Plaintiffs’ employment asserted by Defendant is a mere pretext for the

          actual reason for the termination from employment, Plaintiffs’ race.

   364.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs’

          rights protecting a person from discrimination due to their national origin. The

          discrimination on the basis of race constitutes unlawful discrimination.

   WHEREFORE, Plaintiffs respectfully request that this court order the following:

      A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 57 of 62




          persons in active concert or participation with it, from engaging in any

          employment practice which discriminates on the basis of national origin.

      B. Reinstate Plaintiffs to the same position he held before the discriminatory personnel

          action, or to an equivalent position.

      C. Reinstate full fringe benefits and seniority rights to Plaintiff.

      D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

          benefits, including front pay, back pay with prejudgment interest and other remuneration

          for mental pain, anguish, pain and humiliation from employment termination due to his

          national origin.

      E. For a money judgment representing prejudgment interest.

      F. Award any other compensation allowed by law including punitive damages, attorney’s

          fees and further demands a trial by jury on all issues so triable.

                                              COUNT XVII
                               Retaliation in Violation of Title VII against
                             BAGGAGE AIRLINE GUEST SERVICES, INC.

   365.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,       ERILES     MAXEAN,         WILLY        SAINTIL,   KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   366.   Plaintiffs re-adopt each and every general and factual allegation as stated in paragraphs 1

          - 160 of this complaint as if set out in full herein.

   367.   Plaintiffs are members of a protected class under Title VII.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 58 of 62




   368.   By the conduct describe above, Defendant retaliated against Plaintiffs for exercising rights

          protected under the Title VII.

   369.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of Plaintiffs’ national origin was unlawful but acted in reckless disregard of

          the law.

   370.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   371.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiffs, deprived the Plaintiffs of statutory rights

          under federal law.

   372.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus

          entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future.

   373.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

              A. Adjudge and decree that Defendants has violated Title VII, and has done so

                  willfully, intentionally, and with reckless disregard for Plaintiffs’ rights;
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 59 of 62




              B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

              C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

              D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                  the full benefits Plaintiffs would have had Plaintiff snot been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiffs the costs of this action, together with a reasonable attorneys’ fees;

                  and

              F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                  circumstances.

                                          COUNT XVIII
                    Race Discrimination in Violation of 42 U.S.C. § 1981 against
                             BAGGAGE AIRLINE GUEST SERVICES, INC.

   374.   Plaintiffs, ADAMO ACCIUS, JEAN ALTIDOR, ROMENA CEUS, CARYL JOSEPH,

          VANESSA        JOSEPH,      ERILES        MAXEAN,     WILLY       SAINTIL,     KERLANDE

          THELEMERQUE, WILFRED SAINT LOUIS, JEAN E. PIERRE-LOUIS, RUTH PAUL,

          TAMARA TOUSSAINT, ASSADE VEDRINE, SARAPHINA PIERRE ANDRE,

          JIMMY PETIT-FRERE, EVENS HILAIRE, and ERNST VIRGILE sue Defendant and

          allege as follows:

   375.   Plaintiffs re-adopts each and every factual allegation as stated in paragraphs 1 - 160 of this

          complaint as if set out in full herein.

   376.   Plaintiffs are members of a protected class under § 1981.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 60 of 62




   377.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiffs

          because of Plaintiffs’ race and subjected the Plaintiffs to race-based animosity.

   378.   Such discrimination was based upon the Plaintiffs’ race in that Plaintiffs would not have

          been the object of discrimination but for the fact that Plaintiffs are Black Haitian.

   379.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs’

          protected rights. Defendant and its supervisory personnel were aware that discrimination

          on the basis of race was unlawful but acted in reckless disregard of the law.

   380.   At all times material hereto, the employees exhibiting discriminatory conduct towards

          Plaintiffs possessed the authority to affect the terms, conditions, and privileges of

          Plaintiffs’ employment with the Defendant.

   381.   Defendant retained all employees who exhibited discriminatory conduct toward the

          Plaintiffs and did so despite the knowledge of said employees engaging in discriminatory

          actions.

   382.   As a result of Defendant’s actions, as alleged herein, Plaintiffs have been deprived of rights,

          exposed to ridicule and embarrassment, and suffered emotional distress and damage.

   383.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under federal law.

   384.   The actions of the Defendant and/or its agents were willful, wanton, intentional, and with

          malice or reckless indifference to the Plaintiffs’ statutorily protected rights thus entitling

          Plaintiffs to damages in the form of compensatory damages pursuant to federal law, to

          punish the Defendant for its actions and to deter it, and others, from such action in the
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 61 of 62




          future.

   385.   Plaintiffs have suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   386.   So that Plaintiffs’ rights may be protected, Plaintiffs have retained the undersigned counsel

          who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights Attorneys

          Fee Award Act.

   WHEREFORE, Plaintiffs respectfully pray for the following relief against Defendant:

             A. Adjudge and decree that Defendant has violated 42 U.S.C. § 1981, and has done so

                    willfully, intentionally, and with reckless disregard for Plaintiffs’ rights;

             B. Enter a judgment requiring that Defendant pay Plaintiffs appropriate back pay,

                    benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                    the unlawful employment practices described herein;

             C. Enter an award against Defendant and award Plaintiffs compensatory damages for

                    mental anguish, personal suffering, and loss of enjoyment of life;

             D. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and with

                    the full benefits Plaintiffs would have had Plaintiffs not been discriminated against

                    by Defendant, or in lieu of reinstatement, award front pay;

             E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

                    and

             F. Grant Plaintiffs such additional relief as the Court deems just and proper under the

                    circumstances.
Case 0:21-cv-60047-XXXX Document 1 Entered on FLSD Docket 01/07/2021 Page 62 of 62




                                         JURY DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.



         Dated: January 7, 2021

                                                        Respectfully submitted,



                                                         Peter M. Hoogerwoerd, Esq.
                                                         Florida Bar Number: 0188239
                                                         pmh@rgpattorneys.com
                                                         REMER & GEORGES-PIERRE, PLLC
                                                         44 West Flagler Street, Suite 2200
                                                         Miami, FL 33130
                                                         Telephone: (305) 416-5000
                                                         Facsimile: (305) 416-5005
